 In the Matter of KAISER COMPANY,INC. (IRON AND STEEL DIvIsIoN)andGENERAL TRUCK DRIVERSUNION, LOCAL 467, AFLCase No. 21-R-P.'N'5.DecidedMarch,13, 1944Messrs. Thomas T. InchandWalter Farrell,both of Fontana,Calif.,for the Company.Mr. John C. Stevenson,of Los Angeles, Calif., for the Truck Drivers.Mr. W. P. Brzrnton,of Fontana, Calif., for the CIO.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by General Truck Drivers Union, Local467, AFL, herein called the Truck Drivers, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Kaiser Company, Inc. (Iron and Steel Division), Fontana,California, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeGeorge H. O'Brien, Trial Examiner. Said hearing was held at LosAngeles, California, on January 20, 1944.The Company, the TruckDrivers, and United Steelworkers of America, CIO, herein called theCIO, appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYKaiser Company, Inc., is a Nevada corporation with its principaloffice in Oakland, California.The Company's Iron and Steel Divi-sion operates a plant near Fontana, California,where it is engaged in55 N. L.R. B, No 83.439 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe manufacture,production,and sale of pig iron, coke,and coke by-products.The Company is presently constructing at the Fontanalocation a completely integrated iron and steel plant which is nowpartially in production.During the year 1943,in addition to materials and equipment pur-chased and shipped to the Fontana plant for construction,the Com-pany purchased raw materials valued in excess of $1,000,000,50 per-cent of which was shipped to the Fontana plant from points outsidethe State of California.During the same period the Company pro-duced andshipped from the Fontana plant pig iron and steel valuedin excess of $1,000,000, 20 percent of which was shipped from the afore-said plant to points outside the State of California.The Company admits, and we find,that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TIIE CRGANIZATIONS INVOLVEDGeneral Truck Drivers Union, Local 467, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America and with the American Federation of Labor, isa labor organization admitting to membership employees of theCompany.United Steelworkers of America, District 38, affiliated with theCongress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATION IN ANAPPROPRIATE UNITThe Truck Drivers contends that all persons employed as chauffeurs,in driving company cars throughout the plant, to transport companyofficials and guests, excluding supervisory employees, constitute anappropriate bargaining unit.The Company and the CIO contendthat the employees are a part of the general production and mainte-nance unit recently found appropriate by the Board.'Subsequent to the issuance of the Decision and Direction of Election,cited above, the Truck Drivers filed its petition in this proceeding. Inour certification, in that proceeding, of United Steelworkers of Amer-ica as exclusive bargaining representative of the Company's produc-tion and maintenance employees at the Fontana plant ,2 we alludedto the Truck Drivers' petition and stated :Subsequent to the hearing and the issuance of the Decision andDirection of Election, but before the election was held, General1 53 N. L.R B. 880.2 54 N. L. R B. 1219 KAISER C0DIPA\ Y , INC.441Truck Drivers Union. Local 407, AFL, herein called the TruckDrivers, filed a petition with the Board in Case No. 21-R-2225,seeking an election in a unit consisting of all persons employedas chauffeurs, driving company cars throughout the plant in trans-porting company officials and guests.During the election, threeof the approximately nine employees in this alleged appropriateunit cast ballots.Pursuant to the prior announcement, theirballots were challenged and impounided.Thereafter, on January20, 1944, pursuant to notice issued by the Regional Director, ahearing on the Truck Drivers' petition was conducted, and thematter is presently pending before the Board. In the interestof expedition, we shall refrain, at this time, from certifying tinCIO as bargaining representative of this group of employeesHowever, our action in this regard shall be without prejudice toa later determination, after examination of the relevant facts,that such employees should not be set apart from the productionand maintenance employees.Our conclusions are set forth in the discussion below.The employees here involved are women chauffeurs who operate theautomobiles in a car pool in the transport of company employees andofficials about the plant.Although there were eight or nine of theseemployees when the car pool arrangement began, about November 1,1943, there are now only five of them. They are carried on the Com-pany's production and maintenance pay roll.Most of their passengersare timekeeepers, going to and from various parts of the plant in orderto obtain pay-roll data, plant engineers studying operations or super-vising repairs and alterations, and company officials.The functionsof the car pool are, therefore, essential to the operation of the plantand may appropriately be considered to be part of the Company's pro-duction and maintenance activities.The Truck Drivers urges that our recent finding that a plant-wideproduction and maintenance unit is appropriate is not determinativeof the unit issue herein, and that its proposed unit is appropriatebecause the car pool did not exist at the time of the hearings in theearlier proceedings ; the question of the propriety of a separate unit ofthese chauffeurs has not previously been considered; the chauffeurs aresupervised by the individual who is in charge of most of the truckdrivers in the Company's employ, all of whom are carried on the Com-pany's construction pay roll and therefore not included in the produc-tion and maintenance unit; and all of the chauffeurs allegedly wishto be represented by the Truck Drivers. It is true that the issue of thepropriety of a separate unit of these chauffeurs has not previously beenbefore us.At the time of the prior proceeding, however, a numberof chauffeurs were attached to the various departments in the plant 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDdriving pick-up trucks and passenger cars of the Company. None ofthe parties to that proceeding questioned the propriety of includingsuch employees in the unit with production and maintenance em-ployees, and the separate unit now proposed by the Truck Drivers doesnot cover them. The result, so far as this proceeding is concerned, ofthe recent establishment of the car pool has been merely to increase thenumber of car drivers in the Company's employ.We find no reasonto separate this increment from the car drivers previously employed.Moreover, these intraplant chauff eurs, whose functions are integratedwith those of the production employees,3 do not have craft interestswhich would warrant our segregating them, for the purposes of collec-tive bargaining, from the employees in the industrial unit which wehave found appropriate in this plant, and which conforms to the pat-tern we have frequently approved in other cases involving the steelindustry.4 Since it is apparent that the employees to whom the petitionherein pertains are among the occupational groups included in thebargaining unit of production and maintenance employees previouslyfound appropriate, we find that the unit sought by the Truck Driversis inappropriate for the purposes of collective bargaining.Accord-ingly, we shall dismiss the Truck Drivers' petition.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives, filed by General Truck Drivers Union,Local 467, AFL, be, and it hereby is, dismissed.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Order.8CfMatter of Sutherland Paper Company,55 N L R. B. 38.AMatter of Tennessee Coal, Iron and Railroad Company,39 N. L. R. B.626, and casescited therein.